United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2634
                         ___________________________

                        Saqib Bashir Khan; Neelofur Saqib

                             lllllllllllllllllllllPetitioners

                                           v.

             Eric H. Holder, Jr., Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                             Submitted: March 27, 2014
                                Filed: April 7, 2014
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

      Pakistani citizens Saqib Bashir Khan and Neelofur Saqib petition for review
of an order of the Board of Immigration Appeals (BIA) denying their motion to
reconsider an earlier adverse BIA decision. After careful review, we conclude that
the BIA did not abuse its discretion in denying petitioners’ motion. See Kipkemboi
v. Holder, 587 F.3d 885, 890 (8th Cir. 2009) (standard of review); Strato v. Ashcroft,
388 F.3d 651, 655 (8th Cir. 2004) (noting that a motion to reconsider must give the
tribunal a reason to change its mind and that the BIA does not abuse its discretion by
refusing to reconsider arguments it already rejected). Accordingly, we deny the
petition for review. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-